Detailed action
Summary
1. The office action is in response to amendment filed on 7/20/2022.
2. Claims 1-4, 7-14, 17, 18 and 20 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-4, 7-14, 17, 18 and 20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein the power winding includes a primary power winding coupled to a first section of the main magnetic core and a secondary power winding coupled to a second section of the main magnetic core; and wherein the variable reluctance core element includes a first variable reluctance core coupled between the first section and the second section and a second variable reluctance core coupled to the second section.”

Dependent claims 2-4 and 7-10 are allowable by virtue of their dependency.

Regarding claim 11. The prior art fails to teach “…wherein the power winding includes a primary power winding coupled to a first section of the main magnetic core and a secondary power winding coupled to a second section of the main magnetic core; and wherein the variable reluctance core element includes a first variable reluctance core coupled between the first section and the second section and a second variable reluctance core coupled to the second section.”

Dependent claims 12-14 and 17 are allowable by virtue of their dependency.

Regarding claim 18. The prior art fails to teach “…wherein locally saturating sections of a saturable magnetic core of the variable reluctance core element using the control winding; and increasing a reluctance of the variable reluctance core element by applying a voltage to the control winding to form at least one artificial air gap in the variable reluctance core element.”

Dependent claim 20 is allowable by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6362718 Patrick et al. disclose motionless electromagnetic generator.
US 4206434 Hase disclose regulating transformer with magnetic shunt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                              /ADOLF D BERHANE/          Primary Examiner, Art Unit 2838